Title: To George Washington from Warner Mifflin, 23 November 1792
From: Mifflin, Warner
To: Washington, George



Philada 23d 11 Mon[th]: 1792
To the President, Senate and House of Representatives of the United States—

“He that ruleth over men must be just, ruling in the fear of God”—2d Sam: 23.3.
Having for a long time felt my mind impressed with a religious engagement on your account, and a belief that if measures are not taken to redress the wrongs, and alleviate the sufferings and oppression of the African race in these states, the Almighty will manifest his displeasure in a more conspicuous manner than has yet appeared: The consideration whereof excites me in his fear, earnestly to sollicit and solemnly to warn you, to exert your power and influence, that right and justice may be done in this important case.

I have been also affected with the following declaration of the prophet, Vizt Ezek. 3.20. “When a righteous man doth turn from his righteousness, and commit iniquity, and I lay a stumbling block before him, he shall die; because thou hast not given him warning, he shall die in his sins, and his righteousness which he hath done shall not be remembred; but his blood will I require at thine hand.[”]
21. “Nevertheless if thou warn the righteous man, that the righteous sin not, and he doth not sin, he shall surely live, because he is warned; also thou hast delivered thy soul.”
Now, I cannot view the declaration made by the first Congress, in substance to amount to any thing short of a solemn covenant, entered into with the God of Heaven and the whole earth; Vizt We hold these truths self evident, that all men were created equal, that they were endowed by their Creator with certain unalienable rights, among which are life, liberty &ca; and which remains obligatory on the present Congress so to consider—How then have those rights become alienated, that Americans shall be permitted to continue to ravage the coast of Africa, thereby promoting murder, pillaging, plundering and burning its towns, and inslaving its inhabitants; and in the United States, while some of those very men, who perhaps with their own hands subscribed the aforesaid declaration, remain in the Supreme Legislature, that avaricious men shall be permitted to pass through the country, steal, buy, traffick, barter and exchange the blacks, as though they were indeed brute beasts, separating husband from wife, parents from children, even mothers from infant babes; yea, from all that is dear to men in this world except life, and indeed that also, as there are divers instances of their being murthered; others in iron fetters, huddled into jails till the number wanted is collected, then stowed into vessels for transportation to foreign parts, and sold into perpetual slavery; not permitting a parting leave between the nearest ties of nature. My soul now revolts at the infernal crime committed against innocent persons without provocation. Oh! let me now beseech you, not to think it too much degradation for you to reflect, was this the lot of one of your beloved, delicate wives, your tender babes, or near relatives, how then would you feel?
Do not you with me believe that there is a God of Justice, who will finally recompence unto all men according to the fruit of

their doings, and that he doth at one view, by his all-penetrating eye, behold the actions of men over the face of the globe; if so, how do we think he will look on the rulers of this land, when he beholds many of them faring sumptuously every day, living in ease and fulness, at the very time that they are inventing unto themselves instruments of music, and spending their precious time in vain theatrical and other amusements, and remember not the afflictions of their suffering African brethren; who in this country may be loaded with irons, under all the pangs of sorrow the human heart can be capable of enduring, for no crime whatever, but because it pleased God to suffer them to come into the world with a black skin; will not this make him your enemy, who is a God that is no respecter of persons.
I crave your serious attention to this important subject, and that while you may feel an animated warmth to fill your minds, when engaged respecting the natives of this land, you suffer a turn of thought respecting the conduct of Americans in Africa, and in this country also, towards Africans; and see if any savage cruelty of the natives, can exceed that of the white people towards the Africans, considering our superior advantage of civilization under the Light of the Gospel. Let us consider we are informed that the measure we meet to others is to be meted to us; and likewise that we may so conduct as never to feel the effects (in the full extent) of the declaration of the Almighty formerly delivered to a highly favoured people, in failure of complying with their covenants and engagements, Vizt—34.17. “Behold, I proclaim a liberty for you, saith the Lord, to the sword, to the famine, and to the pestilence.” Is there not reason to acknowledge that we have seen in some measure fulfilled a part of the first; are there not traces of the second, and do we not acknowledge that all three are subservient to Almighty Power; and has not our nation falsified its covenant? Oh! my countrymen and fellow-citizens, be serious on this subject, and allow me the liberty of a free expostulation with you; I feel for the welfare of my country, and my fellow-citizens; every one of whom I love; and believing myself every way equally interested with the largest part of your body in the welfare of my country, I hoped you would allow me freely, thus far to relieve my pained heart, who feel so much on account of the barbarous cruelties exercised on an unoffending people, which I am persuaded you generally have not

a full conception of, that under an apprehension of duty I have attempted in this manner to address you. Being with sincere desires for your welfare Your real friend

Warner Mifflin

